Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed 12/21/2020. Claims 3 and 5-7 are canceled.  Claims 1, 4, 8, and 9 are amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Sean Quinn 3/25/2021.  Support for the amendments is provided by Fig. 1 and Fig. 2 and paragraph [0034] of the specification.

The CLAIMS have been amended as follows: 

1.	(Currently Amended):  A fuel injection device for a combustor of a gas turbine, the fuel injection device comprising:
a pilot fuel injector disposed on an axis of the fuel injection device;
a main fuel injector having [[an]] a first annular shape and disposed so as to be concentric with the pilot fuel injector and encircle an outer periphery of the pilot fuel injector; 
a first fuel axially rearward; and
a main housing including an inner cylindrical portion that covers a radially inner side of the main fuel injector, an outer cylindrical portion that covers a radially outer side of the main fuel injector, a bottom wall portion that covers a front side of the main fuel injector, and a rear wall portion that covers a rear side of the main fuel injector;
the main fuel injector including a fuel passage forming portion of [[an]] a second annular shape, an inner ring portion located on a radially inner side of the fuel passage forming portion so as to radially confront the fuel passage forming portion, and an outer ring portion located on a radially outer side of the fuel passage forming portion so as to radially confront the fuel passage forming portion, 
wherein each of the plurality of main fuel injection holes is formed as a through-hole that opens axially in a rear end portion of the fuel passage forming portion,
wherein one of a first space between the fuel passage forming portion and the inner ring portion and a second space between the fuel passage forming portion and the outer ring portion forms a pilot fuel supply passage of [[an]] a third annular shape configured to supply a second fuel to the pilot fuel injector, [[and]]
the other one of the first space and the second space [[spaces]] forms a main fuel supply passage of [[an]] a fourth annular shape configured to supply [[a]] the first fuel to the plurality of main fuel injection holes of the main fuel injector, and
wherein the main fuel injector is supported by the main housing only at one end portion of the main fuel injector so that a gap is defined between the main housing and the main fuel injector.
4.	(Currently Amended): The fuel injection device as claimed in claim 1, further comprising:
a pilot fuel introducing passage provided on a downstream side of the pilot fuel supply passage and configured to introduce [[a]] the second fuel into the pilot fuel injector; and
a pilot housing covering the pilot fuel introducing passage,
wherein the pilot fuel injector is axially slidably attached to the pilot housing.
5.	(Cancelled). 
7.	(Cancelled). 
8.	(Currently Amended): A fuel injection device for a combustor of a gas turbine, the fuel injection device comprising:
a pilot fuel injector disposed on an axis of the fuel injection device;
a main fuel injector having [[an]] a first annular shape and disposed so as to be concentric with the pilot fuel injector and encircle an outer periphery of the pilot fuel injector; 
a plurality of main fuel injection holes that are formed in the main fuel injector so as to be spaced circumferentially from each other and are configured to inject [[the]] a first fuel axially rearward; 
a main housing including an inner cylindrical portion that covers a radially inner side of the main fuel injector, an outer cylindrical portion that covers a radially outer side 
a support ring disposed inside the main housing and having a support ring front end portion that is supported by the main housing and a support ring rear end portion that supports the main fuel injector,
the main fuel injector including a fuel passage forming portion of [[an]] a second annular shape, an inner ring portion located on a radially inner side of the fuel passage forming portion so as to radially confront the fuel passage forming portion, and an outer ring portion located on a radially outer side of the fuel passage forming portion so as to radially confront the fuel passage forming portion, 
wherein each of the plurality of main fuel injection holes is formed as a through-hole that opens axially in a rear end portion of the fuel passage forming portion,
wherein one of a first space between the fuel passage forming portion and the inner ring portion and a second space between the fuel passage forming portion and the outer ring portion forms a pilot fuel supply passage of [[an]] a third annular shape configured to supply a second fuel to the pilot fuel injector, [[and]]
the other one of the first space and the second space [[spaces]] forms a main fuel supply passage of [[an]] a fourth annular shape configured to supply [[a]] the first fuel to the plurality of main fuel injection holes of the main fuel injector, and 
wherein the main fuel injector is supported by the main housing via the support ring only at one end portion of the main fuel injector so that a gap is defined between the main housing and the main fuel injector.

wherein a second radial gap is defined between an outer peripheral surface of the support ring and an inner peripheral surface of the inner ring portion, and
wherein the gap defined between the main housing and the main fuel injector includes the first radial gap and the second radial gap.

Allowable Subject Matter
Claims 1, 2, 4, and 8-11 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Nonaka 2010/0269506.
The prior art neither teaches nor renders obvious either a fuel injection device for a combustor of a gas turbine, the fuel injection device comprising: a main fuel injector having a first annular shape and disposed so as to be concentric with a pilot fuel injector and encircle an outer periphery of the pilot fuel injector; a plurality of main fuel injection holes that are formed in the main fuel injector so as to be spaced circumferentially from each other and are configured to inject a first fuel axially rearward; and a main housing including an inner cylindrical portion that covers a radially inner side of the main fuel injector, an outer cylindrical portion that covers a radially outer side of the main fuel injector, a bottom wall portion that covers a front side of the main fuel injector, and a rear wall portion that covers a rear side of the main fuel injector; the main fuel injector including a fuel passage forming portion of a second annular shape, an inner ring 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
”Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741